DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on February 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,694,530 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al (US Publication 2016/0212625 A1) in view of Chou (US Publication 2016/0021664 A1).
Regarding to claims 1 and 6, Damnjanovic discloses a communication station 105d (fig. 4A) comprising a controller 850 (fig. 8B) configured to: determine 415 that a high priority communication (fig. 4A page 7 paragraph 0074) is pending transmission to a user equipment UE device 115~d (page 8 paragraph 0078); determine the unlicensed (shared) frequency band is in use (page 8 paragraph 0065); a frequency band 
Damnjanovic fails to teach for the communication station communicating with at least one other communication station via licensed frequency band.
However, Chou discloses a communication system (fig. 8) comprising a plurality of base stations 310-322 (fig. 3) communicating with one another via licensed frequency band (page 5 paragraph 0050).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for communication between pluralities of communication stations via licensed frequency band as taught by Chou into Damnjanovic’s system to minimized cell interference.
Regarding to claims 2 and 3, Damnjanovic discloses all the limitations with respect to claim 1, except for the licensed frequency band transmitter is configured to transmit within a downlink channel (claim 2) or uplink channel (claim 3) within the licensed frequency band. However, Chou discloses a communication system (fig. 8) comprising a plurality of base stations 310-322 (fig. 3) communicating within 
Regarding to claim 4, Damnjanovic discloses providing a primary cell PCell in accordance with at least one revision of The Third-Generation Partnership Project Long-Term Evolution 3GPP LIE communication specification (page 4 paragraph 0045); and providing a secondary cell SCell in the unlicensed frequency band (page 4 paragraph 0046).
Regarding to claim 5, Damnjanovic discloses the unlicensed frequency band transmitter is configured to provide the SCell by transmitting signals in the unlicensed frequency band in accordance with an Institute of Electrical and Electronics Engineers (IEEE) 802.11 communication standard (page 13 paragraph 0138).
Response to Arguments
Applicant's arguments filed February 9, 2021 have been fully considered but they are not persuasive. In response to applicant's argument that Chou may not be combined with Damnjanovic, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). So while the prioritization of devices in Damnjanovic might change when combined with Chou teaching of transmission over licensed frequency band, however, the examiner disagreed with applicant assertion that combination of Chou and Damnjanovic would be inoperable. Thus, based on the reasons set forth the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122.  The examiner can normally be reached on Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUC T DUONG/Primary Examiner, Art Unit 2467